 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
       AHKEEM WILLIAMS,                                  Case No. 1:19-cv-00309-LJO-SKO
 9
                          Plaintiff,
10            v.                                         ORDER DENYING PLAINTIFF’S
                                                         REQUEST TO REMOVE HIS ADDRESS
11     J. MARSH #018609 CALIFORNIA                       FROM THE INTERNET
       HIGHWAY PATROL,
12                                                       (Doc. 9)
                          Defendant.                 /
13

14          The Court is in receipt of Plaintiff’s motion requesting the Court “take [his] address of [sic]
15 line” because Plaintiff “just [does not] want people to have access to [his] address online.” (Doc.

16 9.) Local Rule 131(a) requires all documents filed on the Court’s docket to include the name,

17 address, and telephone number of counsel, including a party appearing pro se (as Plaintiff is in this

18 case). Further, there is a general presumption that all documents filed on this Court’s docket are

19 open to the public. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)

20 (“In this circuit, we start with a strong presumption in favor of access to court records.”).

21          As Plaintiff has decided to pursue this case in federal court and appear without counsel, he
22 must comply with the Local Rules, the Federal Rules of Civil Procedure, and all other applicable

23 authorities. E.D. Cal. L.R. 183(a). Based on the foregoing and in view of Plaintiff’s request to

24 remove his address from the internet without any supporting authority, Plaintiff’s motion (Doc. 9),

25 is DENIED.

26
27 IT IS SO ORDERED.

28
 1 Dated:   April 19, 2019         /s/   Sheila K. Oberto     .
                             UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                             2
